Citation Nr: 9925630	
Decision Date: 09/09/99    Archive Date: 09/21/99

DOCKET NO.  94-15 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Boston, Massachusetts


THE ISSUES

1.  Entitlement to service connection for sterility due to 
exposure to ionizing radiation.  

2.  Entitlement to a rating in excess of 30 percent for 
service-connected post-traumatic stress disorder (PTSD).  

3.  Entitlement to a total disability rating for compensation 
purposes based on individual unemployability.  

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran

ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from November 1942 to December 
1945 and from August 1950 to July 1951.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1993 decision by the RO 
which, in part, denied service connection for PTSD and 
sterility due to radiation poisoning.  The veteran perfected 
an appeal for both issues.  Thereafter, a personal hearing 
before the RO was held in July 1994.  In September 1994, the 
hearing office determined that service connection for PTSD 
was warranted.  The hearing officers' decision was 
implemented by rating action in November 1994, and a 30 
percent evaluation was assigned, effective from October 21, 
1993.  A notice of disagreement to the 30 percent rating was 
received in December 1994.  

By rating action in August 1995, the RO denied an increased 
rating higher than 30 percent for the veteran's PTSD, and a 
total disability rating for compensation purposes based on 
individual unemployability.  Thereafter, the veteran 
perfected an appeal with respect to these issues.  


FINDINGS OF FACT

1.  The veteran has submitted no competent medical evidence 
that he is sterile based on exposure to ionizing radiation is 
not plausible; the claim is not plausible.

2.  The claims for a rating in excess of 30 percent for PTSD 
and for a total rating based on individual unemployability 
are plausible.

3.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal for a rating in excess of 
30 percent for PTSD and a total rating based on individual 
unemployability has been obtained by the RO.  

4.  Since service connection was granted, the veteran's PTSD 
is productive of no more than definite social and industrial 
impairment, and is not shown to impair occupational and 
social functioning beyond that contemplated by the 30 percent 
rating under the revised rating criteria.  

5.  The veteran's only service connected disability is PTSD, 
which is rated 30 percent disabling.  

6.  The veteran has a high school education and had 
occupational experience as a carpenter and a tavern owner; he 
has not worked for many years.  

7.  The veteran's service-connected disability does not 
preclude him from securing and following substantially 
gainful employment.  


CONCLUSIONS OF LAW

1.  The veteran has not submitted a well-grounded claim for 
service connection for sterility due to exposure to ionizing 
radiation.  38 U.S.C.A. § 5107 (West 1991).  

2.  The criteria for a rating in excess of 30 percent for the 
service-connected PTSD have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 4.3, 4.7, 4.132, 
including DC 9411 (as in effect prior to November 7, 1996), 
and 9411 (as in effect from November 7, 1996).  

3.  The criteria for a total disability rating based on 
individual unemployability have not been met.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 3.340, 3.341, 
4.16 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Background

The veteran's service medical records for both periods of 
service, including separation examinations in December 1945, 
and July 1951, are negative for complaints or abnormalities 
referable to any genitourinary problem, including sterility.  

A copy of a letter and notes from D. W. Boardman, M.D., of 
the Center for Atomic Radiation Studies, Inc., received in 
October 1993, was to the effect that the information provided 
by the veteran was insufficient to render a diagnosis for his 
various disabilities based on radiation exposure.  

Copies of VA medical records associated with the claims file 
in October 1993 indicate that the veteran was examined for 
claimed radiation exposure in October 1987.  The findings 
showed a 1+ enlarged prostate and normal genitalia.  No other 
pertinent abnormalities were noted.  

In December 1993, a letter was sent to the veteran concerning 
his claim for disability based upon exposure to ionizing 
radiation.  He was asked to provide the current diagnosis; 
the date that the disease was first diagnosed or treated; and 
the name and address of the physician who made the diagnosis 
or who first treated the claimed condition.  He was also 
asked to submit the names and addresses of physicians who had 
made any subsequent diagnoses and/or who have provided 
treatment for the claimed condition.  He was asked to furnish 
complete clinical records for all medical care relating to 
the disability for which he sought service connection for the 
disability at issue caused by exposure to ionizing radiation.  
This information was not received from the veteran.

At a personal hearing before the RO in July 1994, the veteran 
testified that he was in Nagasaki for approximately 30 days 
in September 1945.  The veteran further testified that about 
one month after being discharged from his second period of 
service in 1951, his testicles started to atrophy and that 
over a three month period they went from the size of a 
"lemon" to "a little acorn."  The veteran testified that 
he did not seek any medical attention for his problems and 
never even mentioned it to anyone until 1994.  The veteran 
stated that he has not been able to engage in sexual 
intercourse since 1951, and believes that he is sterile due 
to ionizing radiation exposure in 1945.  

On VA psychiatric examination in August 1994, the veteran 
reported that his testicles began to shrink about three 
months after his discharge from service in 1951, and that he 
discovered that he was sterile in 1952.  The veteran also 
reported sleep disturbance and nightmares about his combat 
experiences in the Pacific during World War II.  The veteran 
reported having 3 to 4 nightmares a month.  When he awoke, he 
was sweaty, his heart was pounding, and he was gasping for 
air.  The examiner indicated that the veteran minimized his 
PTSD symptoms and tended to concentrate on his sterility 
which he believed was caused by radiation exposure.  The 
examiner also noted that the veteran was considerably 
overweight and had difficulty getting around due to knee 
problems.  The veteran relied on a wheelchair and a walker to 
ambulate.  He was also noted to have degenerative arthritis 
of the right knee and Osgood-Schlatter's disease.  

On mental status examination, there was no evidence of any 
psychotic disturbance.  The veteran was in contact and spoke 
in a relevant and coherent manner.  The examiner noted that 
the veteran brought a number of newspaper articles to support 
his having been in the Asiatic Pacific area.  The examiner's 
impression was that the veteran's trauma of sterility was 
damaging to his ego; and that in mourning the loss of his 
manhood, the veteran was better able to tolerate the 
disability of PTSD.  The diagnoses on Axis I included PTSD 
and Dysthymia.  On Axis II, degenerative arthritis both 
knees, right knee replacement, chronic gout, hypertension, 
and sterility with testicular degeneration possibly related 
to exposure to radiation.  On Axis IV the severity of 
psychosocial stressors was indicated as extreme due to 
serious chronic illnesses.  On Axis V, a Global Assessment of 
Functioning (GAF) score for the present and past year was 30.  

Records from the Social Security Administration dated in 
January 1995 indicated that the veteran was receiving social 
security benefits based on being 65 years of age or older.  

In a letter dated in August 1995 from S. Kanazi, M.D., it was 
noted that the veteran had not worked for the last 14 years.  
It was reported that the veteran was in a wheel chair for the 
last 5 years, and that he was scheduled to have one knee 
replaced.  It was suggested that the veteran needed 100 
percent disability to survive.

On VA psychiatric examination in August 1997, the examiner 
indicated that he had reviewed the entire claims file, 
including the veteran's prior VA psychiatric examination and 
interviewed the veteran for approximately 1.5 hours.  The 
veteran described his period of military service and 
maintained that he was sterile since 1951.  The veteran 
reported that he never sought medical attention for his 
sterility.  The examiner indicated that there was no 
documentation that the veteran was fertile prior to service 
or that he was sterile at present.  The veteran maintained 
that the VA was in a conspiracy to "hush up" the ill 
effects of the residual radiation in Nagasaki, and that VA 
physicians were forced to remain silent on the matter.  The 
veteran reported that he never bothered to date or marry as a 
result of his testicle size, and worried that his mother died 
questioning his sexual orientation as a result of never 
having seen him with a girl.  The veteran reported that he 
worked for Pratt and Whitney Engines, in construction, and 
owned a bar for twenty years before selling it in 1976.  The 
veteran reported that after selling his bar, he worked part-
time running his own aluminum siding business, doing roofing, 
and building two houses.  He reported total retirement in the 
last 10 years.   

The veteran's medical history included cirrhosis of the liver 
secondary to longstanding alcohol dependence, though the 
veteran reported that he had not drank in the past two years.  
He had ascites associated with the cirrhosis, mild to 
moderate congestive heart failure with mild to moderate left 
ventricular hypertrophy, peripheral edema, non-insulin 
dependent mellitus, and gout.  

The examiner indicated that he screened the veteran for 
anxiety, depression, and PTSD.  The veteran did not meet the 
diagnosis of major depression as he did not report depressed 
mood most of the day, nor did he report a markedly diminished 
interest or pleasure in activities of the day.  The veteran 
had no significant weight loss but did report insomnia.  The 
veteran denied any psychomotor retardation or agitation but 
did report fatigue and loss of energy.  However, the examiner 
indicated that this was most likely related to his cirrhosis, 
ascites, weight gained due to ascites and congestive heart 
failure.  The veteran did not report any feelings of 
worthlessness, excessive or inappropriate guilt, or 
diminished ability to think or concentrate, and none was 
found on mental status examination.  The veteran did not 
report recurrent thoughts of death or any recurrent suicidal 
ideation.  

The examiner indicated that the veteran did not meet the 
diagnosis of a generalized anxiety disorder.  The veteran did 
not report feelings of restlessness or being "keyed up" nor 
did he report any irritability or muscle tension.  Although 
the veteran did report fatigue, he did not have any 
difficulty with concentration.  The veteran reported no 
excessive anxiety or worry and had no difficulty controlling 
worry when he did experience it.  

The examiner indicated that the veteran's PTSD seemed to have 
remitted somewhat since his last examination in 1994.  The 
examiner noted that the veteran had experienced, witnessed, 
or confronted events that involved actual or threatened death 
or serious injury, and that his initial response was one of 
intense fear and helplessness.  However, on examination, the 
veteran reported no recurring or intrusive distressing 
recollections of the war events, no acting or feeling as if 
the traumatic event were recurring, no intense psychological 
distress at exposure to internal or external cues that 
symbolize or resemble aspects of the traumatic event, and no 
physiological reactivity on exposure to these internal or 
external cues.  The veteran did not attempt to avoid 
thoughts, feelings, or conversations associated with the 
trauma and made no effort to avoid activities, places or 
people that arouse recollections to the trauma.  In fact, the 
examiner noted that the veteran attended military reunions 
whenever his finances permitted, and that he rather enjoyed 
the events.  He had no inability to recall important aspects 
of the trauma and displayed no marked diminished interest in 
participating in significant activities.  The veteran had 
long-term resentments toward family members which created 
detachment and estrangement from them.  He reported no 
restricted range of affect, and no sense of a foreshortened 
future.  The veteran did report a significantly disruptive 
sleep cycle, but denied any irritability or outbursts of 
anger, difficulty concentrating, hypervigilance or 
exaggerated startle response.  

On mental status examination, the veteran was poorly cleaned 
and minimally groomed.  He presented himself in a wheelchair 
and was morbidly obese, complicated by his ascites from 
cirrhosis.  The veteran maintained good eye contact during 
the interview, and was friendly, cooperative, and engaging.  
His speech was linear, focused and of normal pace.  Mentation 
appeared normal.  His affect was broad and his mood euthymic.  
The veteran denied any suicidal or homicidal ideation, and 
his thought process was focused and goal directed.  He denied 
any auditory or visual hallucinations, fixed delusions, mood 
swings, or confusion, and there was no evidence of these 
exhibited during the interview.  The examiner noted that the 
veteran's complaint of sterility and shrinking testicular 
volume was wholly undocumented in the record and suspected 
that this was an example of the veteran's immature defense 
system.  Specifically, that the veteran engaged in 
hypochondriasis and somatization as a way of converting long-
standing psychological conflicts into bodily symptoms.  

The veteran was alert, attentive, and fully oriented.  He was 
able to recall five digits forward and four digits backward.  
His immediate recall was for three of three items, and short-
term memory was for two of three items after five minutes.  
Concentration was intact to serial seven calculations from 
100 to 65 with only one error.  The veteran was able to make 
double digit addition and substraction calculations in his 
head.  Intelligence based on vocabulary and fund of knowledge 
appeared average.  His insight into his own psychological 
condition was limited, and his judgment appeared adequate.  
The diagnoses on Axis I was PTSD - residual symptoms stage, 
and alcohol dependence in remission.  On Axis II, personality 
disorder not otherwise specified with histrionic traits.  On 
Axis IV, the severity of psychosocial stressors was severe - 
financial problems and poor primary and secondary support 
systems.  On Axis V, a GAF score for the present and past 
year was 55.  

On VA psychiatric examination in February 1999, the veteran 
reported that he spent most of his time in a wheelchair 
secondary to knee problems and complications from diabetes.  
The examiner noted that he had reviewed the entire claims 
file in connection with his interview of the veteran.  The 
veteran had lived alone in a small apartment for several 
decades and had few activities.  He reported that he spent 
most of his time at the American Legion and other area clubs, 
though he continued to remain abstinent from alcohol.  He was 
generally comfortable speaking with others about military 
matters but usually avoided discussing his own experiences.  
This was partly because he had provided material for a book 
only to discover later that he was portrayed in rather 
unflattering terms.  The veteran reported recurring problems 
with intrusive thoughts about his wartime experiences.  He 
remained greatly bothered by his belief that he became 
sterile after service and experienced testicular atrophy due 
to exposure to radiation during service.  

The veteran reported that he had not been able to work or 
move around except in a wheelchair since his last 
examination.  The veteran reported that he was previously 
quite active, but that his confinement to a wheelchair was a 
major limitation for him.  The examiner noted that the 
mobility issue was a major factor in the veteran's emotional 
well being.  Several times, the veteran emphasized his 
concern about being unemployable and wishing he could be 
active doing something.  

The veteran's mood was somewhat depressed most of the time 
due to the above factors, as well as to recollections about 
his combat based traumas.  The veteran reported that he found 
himself thinking about these experiences whether he wanted to 
or not, and that it was sometimes difficulty for him to 
banish these thoughts.  Although he had intrusive thoughts of 
his wartime experiences, he rarely spoke of them.  The 
veteran reported that he was never in treatment for PTSD or 
for any other psychological problems, had never taken 
psychiatric medications and had never been hospitalized for 
psychiatric symptoms.  He denied any suicidal or homicidal 
ideations.  The veteran continued to be upset about unfair 
financial dealings with a brother years ago.  The examiner 
noted that in a way, this echoed the veteran's experiences of 
mistrust at Tarawa when the landing craft officer unloaded 
his men several hundred yards from the beach costing many 
American lives.  The veteran reported that he continued to 
feel betrayed about both this exposure and what he felt was 
the governments deliberate and cowardly refusal to 
acknowledge their responsibility for his radiation exposure.  
Sleep problems with dreams and nightmares were a continuing 
problem.  

On mental status examination, the veteran was well oriented, 
and able to relate his history and current circumstances with 
apparently good memory functioning.  There were no signs of 
psychosis, thought disorder, or marked anxiety during the 
interview.  Range of affect appeared appropriate to the 
setting.  The veteran had a clear grasp of the purpose and 
possible consequences of the interview.  The diagnosis was 
PTSD, mild to moderate.  A GAF score of 55 was indicated.  

Analysis
Service Connection - Sterility

A claimant for benefits under a law administered by the 
Secretary of the Department of Veterans Affairs shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  The Secretary has the duty to assist a 
claimant in developing facts pertinent to the claim if the 
claim is determined to be well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).  Thus, the threshold question is whether 
the veteran has presented evidence of a well-grounded claim 
under 38 U.S.C.A. § 5107(a) for service connection for 
sterility due to radiation exposure.  There must be more than 
a mere allegation; a claimant must submit evidence that 
justifies a belief by a fair and impartial individual that 
the claim is plausible.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990), Tirpak v. Derwinski, 2 Vet. App. 609, 611 (1992).  If 
he has not, his appeal must fail and there is no duty to 
assist him in the development of facts pertinent to that 
claim.  38 U.S.C.A. § 5107(a) (West 1991).

For a claim of service connection to be well-grounded, there 
must be competent evidence of a current disability (a medical 
diagnosis), of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence) and of a nexus 
between the inservice injury or disease and the current 
disability (medical evidence).  The nexus requirement may be 
satisfied by a presumption that certain diseases manifesting 
themselves within certain prescribed periods are related to 
service.  Caluza v. Brown, 7 Vet. App. 498 (1995).  As 
explained below, the Board finds that the veteran's claim is 
not well grounded.

The presumptions afforded under 38 C.F.R. §§ 3.309 and 3.311 
are not available here, as sterility is not a disease listed 
in either regulation.  

Despite the veteran's contentions that he is sterile, he has 
submitted no medical evidence to that effect.  While a 
psychiatrist at a post traumatic stress disorder examination 
in August 1994 listed an Axis II diagnosis of sterility with 
testicular degeneration possibly related to exposure to 
radiation, it is clear that this was based on the veteran's 
history and not upon a genitourinary examination by the 
examiner.  Importantly, no laboratory tests were taken at 
that time to determine the status of his sperm.  In addition, 
at a VA psychiatric examination in August 1997, the examiner 
noted that the veteran's complaints of sterility were, per 
his review of the records, wholly undocumented. 

Normally, where the issue is factual in nature, e.g., whether 
an incident or injury occurred in service, competent lay 
testimony, including the veteran's solitary testimony may 
constitute sufficient evidence.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  However, the United States Court of Veterans 
Appeals (Court) has held that where the determinative issue 
is one of medical causation or a diagnosis, only those with 
specialized medical knowledge, training, or experience are 
competent to render a medical opinion.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992).  The assertions of a 
lay party on matters of medical causation or date of 
inception of a disease or disability are not sufficient to 
make a claim well grounded.  Moray v. Brown, 5 Vet. App. 211 
(1993).  Therefore, the veteran's assertion that he is 
sterile does not constitute competent medical evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  
Moreover, the post-service medical reference to sterility by 
a psychiatrist, without examination and laboratory tests, 
cannot, under LeShore v. Brown, 8 Vet. App. 406 (1995) 
(unenhanced medical information recorded by a medical 
examiner) be considered competent medical evidence.  Thus, 
the claim is not well grounded as it lacks plausibility.  If 
a claim is not well grounded, the Board does not have 
jurisdiction to adjudicate it.  Boeck v. Brown, 6 Vet. App. 
14 (1993).  Accordingly, the veteran cannot invoke the VA's 
duty to assist in the development of the claim under 38 
U.S.C.A. § 5107(a) (West 1991).  Grivois v. Brown, 6 Vet. 
App. 136 (1994). 

PTSD

As noted above, service connection for PTSD was established 
by the RO in September 1994, and 30 percent evaluation was 
assigned, effective from October 21, 1993, the date of 
receipt of the veteran's original claim for service 
connection.  The veteran disagreed with the evaluation 
assigned and this appeal ensued.  

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994) the Court 
held that "[w]here entitlement to compensation has already 
been established and an increase in the disability rating is 
at issue, the present level of disability is of primary 
importance."  However, in a recent decision, Fenderson v. 
West, 12 Vet. App. 119 (1999), the Court held that the rule 
from Francisco was not applicable to the assignment of an 
initial rating for a disability following an initial award of 
service connection for that disability.  

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. 
Part 4 (1998).  Separate diagnostic codes identify the 
various disabilities.  In addition, the VA has a duty to 
acknowledge all regulations which are potentially applicable 
through the assertions and issues raised in the record and to 
explain the reasons and bases for its conclusion.  
Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  38 C.F.R. 
§ 4.1 requires that each disability be viewed in relation to 
its history, and that there be emphasis upon the limitation 
of activity imposed by the disabling condition.  38 C.F.R. 
§ 4.2 requires that medical reports be interpreted in light 
of the whole-recorded history, and that each disability must 
be considered from the point of view of the veteran working 
or seeking work.  These requirements for evaluation of the 
complete medical history of the claimant's condition operate 
to protect claimants against adverse decisions based on a 
single, incomplete or inaccurate report, and to enable the VA 
to make a more precise evaluation of the level of the 
disability and of any changes in the condition.  Schafrath, 
1 Vet. App. at 594.  38 C.F.R. § 4.7 provides that where 
there is a question as to which of two evaluations shall be 
applied, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  

In evaluating psychiatric disabilities, the severity of 
disability is based upon actual symptomatology as it affects 
social and industrial adaptability.  Two of the most 
important determinants of disability are time lost from 
gainful work and decrease in work efficiency.  An emotionally 
sick veteran with a good work record must not be under 
evaluated, nor must his condition be over evaluated on the 
basis of a poor work record not supported by the psychiatric 
disability picture.  38 C.F.R. § 4.130 (1995) (as in effect 
prior to November 7, 1996).  

The undersigned notes that the regulations pertaining to 
rating psychiatric disabilities were revised effective 
November 7, 1996.  The Court has held that where the law or 
regulation changes after a claim has been filed or reopened 
but before the administrative or judicial appeal process has 
been concluded, the version most favorable to the appellant 
will apply unless Congress provided otherwise or permitted 
the Secretary of Veterans Affairs (Secretary) to do otherwise 
and the Secretary did so.  Karnas v. Derwinski, 1 Vet. App. 
308, 313 (1991).  

The regulations pertaining to the veteran's service-connected 
psychiatric disability in effect prior to November 7, 1996 
are as follows:  

The attitudes of all contacts except the 
most intimate are so adversely affected 
as to result in virtual isolation in the 
community.  Totally incapacitating 
psychoneurotic symptoms bordering on 
gross repudiation of reality with 
disturbed thought or behavioral processes 
associated with almost all daily 
activities such as phantasy, confusion, 
panic and explosion of aggressive energy 
resulting in profound retreat from mature 
behavior.  Demonstrably unable to obtain 
or retain 
employment...............................
.........................   100

Ability to establish and maintain 
effective or favorable relationships with 
people is severely impaired.  The 
psychoneurotic symptoms are of such 
severity and persistence that there is 
severe impairment in the ability to 
obtain or retain 
employment...............................
........................    70

Ability to establish and maintain 
effective or favorable relationships with 
people is considerably impaired.  By 
reason of psychoneurotic symptoms the 
reliability, flexibility and efficiency 
levels are so reduced as to result in 
considerable industrial 
impairment.............................................
.........    50

Definite impairment in the ability to 
establish or maintain effective and 
wholesome relationships with people.  The 
psychoneurotic symptoms result in such 
reduction in the initiative, flexibility 
and reliability levels as to produce 
definite industrial 
impairment.............................................
.........    30

Less than above, with emotional tension 
or other evidence of anxiety productive 
of mild social and industrial 
impairment.........................................
...   10

There are neurotic symptoms which may 
somewhat adversely affect relationships 
with others but which do not cause 
impairment of working 
ability..................................
......................................    0

38 C.F.R. 4.132 (1996)

In Hood v. Brown, 4 Vet. App. 301 at 303 (1993), the Court 
held that the term "definite," used in a 30 percent 
schedular evaluation, was qualitative in nature, whereas the 
rating criteria for the other evaluative percentages (i.e., 
total, severe, considerable, and mild) were quantitative.  
The Court remanded the case to the Board for a statement of 
reasons and bases, to detail how the term "definite" could 
be applied in a quantitative manner.  Id. at 304.  

Subsequently, the VA General Counsel issued a precedent 
opinion, which concluded that the term "definite" is to be 
construed as "distinct, unambiguous, and moderately large in 
degree."  As detailed in the opinion, the term represents a 
degree of social and industrial inadaptability that is "more 
than moderate but less than rather large."  The term 
considerable, the criterion for a 50 percent evaluation, was 
to be construed as "rather large in extent or degree."  
VAOPGCPREC 9-93 (O.G.C. Prec. 9-93).  The Board is bound by 
this interpretation of the terms "definite" and 
"considerable."  38 U.S.C.A.. § 7104(c) (West 1991).  

Under the old criteria, the veteran does not warrant a 50 
percent rating for the service-connected PTSD.  In reviewing 
the evidence, the Board notes that the veteran's PTSD 
symptomatology and the findings on the VA examinations 
conducted during the pendency of the appeal were not 
materially different and showed no significant anxiety, loss 
of concentration, recurrent or intrusive recollections, or 
physiological reactivity on exposure to internal or external 
cues, such as startled response or avoidance behavior.  While 
the veteran has never married, he stated on several occasions 
that this was due to his perceived "sterility."  The 
records indicate that the veteran's ability to establish or 
maintain effective or favorable relationships is not impaired 
to any significant degree.  The veteran testified that he 
used to help out at various barrooms and enjoyed working and 
being around people, but that since his car tags had expired, 
he can't get around very much anymore.  Furthermore, the 
findings on the VA examinations showed the veteran was 
friendly, cooperative, and engaging.  He was well oriented, 
alert, relevant, and coherent.  There was no evidence of 
thought disorder, mood swings or confusion.  

The Board notes that the VA examiner who evaluated the 
veteran in August 1994 offered a global assessment of 
functioning score of 30.  However, this score appears to 
include serious chronic physical illnesses which may not be 
considered in the evaluation to be assigned the PTSD.  
Importantly, the examination report noted limited objective 
findings with regard to the veteran's mental status.  The 
examiner noted that the veteran was in contact and spoke in a 
relevant and coherent manner.  In fact, the examiner noted 
that while mourning the loss of his manhood, the veteran was 
able to better tolerate the disability of PTSD.  The two most 
recent VA examinations (in August 1997 and February 1999), 
noted the veteran's obsession with his sterility and the 
emotional effect it has had on him over the years.  However, 
with respect to his PTSD symptomatology, the examiners 
indicated that the veteran talked freely about his wartime 
experiences (though he apparently was reluctant of late to 
talk about them because of an unflattering portrayal of him 
in a book that he provided material for).  Other than 
occasional recurring recollections and nightmares, the 
veteran did not report any significant problems such as 
exaggerated startle response, avoidant behavior, survivor 
guilt, difficulty concentrating, or any irritability or 
outbursts of anger.  The examiners rendered GAF scores of 55 
for the present and past year.  This contemplates moderate 
symptoms or moderate difficulties in social, occupational or 
school functioning.

The Board finds that conclusions of the two most recent VA 
examinations are more reflective of the psychiatric 
disability picture since service connection was granted.  
These examination findings were more detailed than the 
earlier examination and noted the presence and/or absence of 
precise symptomatology generally associated with PTSD.  On 
the other hand, the findings reported on the earlier 
examination were rather scant and focused primarily on the 
veteran's physical disabilities and his claimed sterility.  
In light of the totality of the medical evidence of record, 
the Board finds that a rating in excess of 30 percent under 
the old rating criteria is not warranted for the degree of 
impairment shown, and the impairment does not more nearly 
approximate the next higher of 50 percent rating.  38 C.F.R. 
§ 4.132, DC 9411 (1996).  

The pertinent revised criteria for rating mental disorders, 
effective November 7, 1996 are as follows:  

Total occupational and social impairment, 
due to such symptoms as: gross impairment 
in thought processes or communication; 
persistent delusions or hallucinations; 
grossly inappropriate behavior; 
persistent danger of hurting self or 
others; intermittent inability to perform 
activities of daily living (including 
maintenance of minimal personal hygiene); 
disorientation to time or place; memory 
loss for names of close relatives, own 
occupation, or own 
name.....................................
.....  100

Occupational and social impairment, with 
deficiencies in most areas, such as work, 
school, family relations, judgment, 
thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; near-
continuous panic or depression affecting 
the ability to function independently, 
appropriately and effectively; impaired 
impulse control (such as unprovoked 
irritability with periods of violence); 
spatial disorientation; neglect of 
personal appearance and hygiene; 
difficulty in adapting to stressful 
circumstances (including work or a 
worklike setting); inability to establish 
and maintain effective 
relationships............................
....................................  70

Occupational and social impairment with 
reduced reliability and productivity due 
to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more 
than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term memory 
(e.g., retention of only highly learned 
material, forgetting to  complete tasks); 
impaired judgment; impaired abstract 
thinking; disturbances of motivation and 
mood; difficulty in establishing and 
maintaining effective work and social 
relationships............................
...................  50

Occupational and social impairment with 
occasional decrease in work efficiency 
and intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly or 
less often), 

chronic sleep impairment, mild memory 
loss (such as forgetting names, 
directions, recent events)...............  
30

38 C.F.R. § 4.130 (Effective November 7, 1996)  

Under the new criteria, a rating in excess of 30 percent for 
PTSD based on the medical reports of record is not warranted.  
The Board so finds because the majority of the symptoms under 
the criteria for a 50 percent rating is not mentioned in any 
of the three VA examinations of record.  The medical evidence 
showed no evidence of a thought disorder or blocking.  The 
veteran abstracted proverbs adequately and remembered two out 
of three objects after five minutes.  The veteran's judgment 
was described as adequate, and he was evidently able to 
function satisfactorily with routine behavior and 
conversation.  Although the veteran is not working, it 
appears that the reason is due to retirement and several 
physical disabilities unrelated to his PTSD.  The totality of 
the evidence of record does not indicate that the 
interference of the service connected PTSD with the veteran's 
ability to work is more than moderate.  Thus, the 
symptomatology, based on a review of all the medical reports, 
is not reflective of the severity and persistence to warrant 
a 50 percent rating under the new criteria.  38 C.F.R. §§ 
4.7, 4.130, DC 9411 (1998).  

Accordingly, the Board concludes that the veteran does not 
meet or nearly approximate the level of disability required 
for a rating greater than 30 percent since his claim was 
initiated.  

Total Rating

The claim for a total disability rating based on individual 
unemployability is well grounded as the appellant has 
reported that he is unable to work due to his service 
connected disability, and the record establishes that he is 
not working at the present time.  The Board is satisfied that 
all relevant facts have been properly developed.  No further 
assistance to the veteran is required to comply with the duty 
to assist mandated by 38 U.S.C.A. § 5107.

In order to establish service connection for a total rating 
based upon individual unemployability due to service- 
connected disabilities, there must be an impairment so severe 
that it is impossible for the average person to follow a 
substantially gainful occupation. See 38 U.S.C.A. § 1155; 38 
C.F.R. §§ 3.340, 3.341, 4.16.  In reaching such a 
determination, the central inquiry is "whether the veteran's 
service connected disabilities alone are of sufficient 
severity to produce unemployability."  Hatlestad v. Brown, 5 
Vet. App. 524, 529 (1993).  Consideration may be given to the 
veteran's level of education, special training, and previous 
work experience in arriving at a conclusion, but not to his 
age or to the impairment caused by nonservice-connected 
disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19.

Pursuant to 38 C.F.R. § 3.340, a total disability will be 
considered to exist when there is present any impairment of 
mind or body which is sufficient to render it impossible for 
the average person to follow a substantially gainful 
occupation.  Total ratings are authorized for any disability 
or combination of disabilities for which the schedule for 
rating disabilities prescribes a 100 percent evaluation, or 
with less disability, where the requirements of 38 C.F.R. 
§ 4.16 of the rating schedule are present.  Furthermore:  

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantially- gainful 
occupation as a result of service-
connected disabilities:  provided that, 
if there is only one such disability, 
this disability shall be ratable at 60 
percent or more, and that, if there are 
two or more disabilities, there shall be 
at least one disability ratable at 40 
percent or more, and sufficient 
additional disability to bring the 
combined rating to 70 percent or more.  
For the above purpose of one 60 percent 
disability, or one 40 percent disability 
in combination, the following will be 
considered as one disability:  
(1)disabilities of one or both upper 
extremities, or of one or both lower 
extremities, including the bilateral 
factor, if applicable; (2) disabilities 
resulting from common etiology or a 
single accident; (3) disabilities 
affecting a single body system, e.g. 
orthopedic, digestive, respiratory, 
cardiovascular-renal, neuropsychiatric; 
(4) multiple injuries incurred in action; 
or (5) multiple disabilities incurred as 
a prisoner of war.

38 C.F.R. § 4.16 (1998)  

In the instant case, the veteran does not meet the schedular 
criteria for a total disability rating based on individual 
unemployability.  Since the veteran's service-connected PTSD 
does not meet the percentage requirement for a total rating 
for compensation purposes based on individual 
unemployability, he does not meet the threshold requirements 
for the requested benefit.  Moreover, as the medical evidence 
suggests that the veteran's profound functional impairment 
does not arise from his service- connected PTSD, the Board 
finds that there are no exceptional or unusual circumstances 
warranting an extraschedular evaluation under 38 C.F.R. § 
4.16(b).  This regulation provides as follows:

It is the established policy of the 
Department of Veterans Affairs that all 
veterans who are unable to secure and 
follow a substantially gainful occupation 
by reason of service-connected 
disabilities shall be rated totally 
disabled.  Therefore, rating boards 
should submit to the Director, 
Compensation and Pension Service, for 
extra-schedular consideration all cases 
of veterans who are unemployable by 
reason of service-connected disabilities, 
but who fail to meet the percentage 
standards set forth in paragraph (a) of 
this section.  The rating board will 
include a full statement as to the 
veteran's service-connected disabilities, 
employment history, educational and 
vocational attainment and all other 
factors having a bearing on the issue.

38 C.F.R. § 4.17(b) (1998).

The medical evidence of record reveals that the veteran has 
non-service connected knee problems which require his using a 
wheelchair.  This was noted at the VA examination in August 
1994.  He also has significant other medical disabilities, 
including congestive heart failure.  At the VA examination in 
February 1999, the veteran did not report that his 
psychiatric problems interfered with his working.  Rather, he 
noted that his physical problems made it impractical for him 
to work in the careers in which he made a living during his 
lifetime.  Clearly, the veteran is not unemployable due to 
his service-connected disability.


ORDER

Service connection for sterility due to exposure to ionizing 
radiation is denied.  

An rating in excess of 30 percent for service-connected PTSD 
is denied.  

Entitlement to a total rating for compensation purposes based 
on individual unemployability is denied.  



			
Iris S. Sherman
Member, Board of Veterans' Appeal

 

